2022 IL App (1st) 200018-U
                                                                                 FIRST DISTRICT,
                                                                                 FIRST DIVISION
                                                                                 February 7, 2022

                                               No. 1-20-0018

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
     limited circumstances allowed under Rule 23(e)(1).
     _____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
     _____________________________________________________________________________

                                                   )      Appeal from the
      THE PEOPLE OF THE STATE OF ILLINOIS,
                                                   )      Circuit Court of
                                                   )      Cook County, Illinois.
                              Plaintiff-Appellee,
                                                   )
      v.
                                                   )      No. 12 CR 19303
                                                   )
      THOMAS DOMINGUEZ,
                                                   )      Honorable
                                                   )      Alfredo Maldonado,
                              Defendant-Appellant.
                                                   )      Judge Presiding.
     _____________________________________________________________________________

            JUSTICE COGHLAN delivered the judgment of the court.
            Presiding Justice Hyman and Justice Walker concurred in the judgment.

                                                  ORDER

¶1          Held: Summary dismissal of defendant’s pro se postconviction petition alleging
                  ineffective assistance of appellate counsel for failing to raise an issue on appeal
                  affirmed where the underlying issue lacked arguable merit.

¶2          Following a bench trial, defendant Thomas Dominguez was convicted of attempted first

     degree murder (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2012)) and aggravated battery with a firearm

     (720 ILCS 5/12-3.05(e)(1) (West 2012)) and was sentenced to 38 years’ imprisonment.

     Defendant filed a pro se postconviction petition, alleging that appellate counsel was ineffective
     No. 1-20-0018


     for failing to argue that the trial court erred in denying his motion to suppress identification. The

     trial court summarily dismissed the petition as frivolous and patently without merit. We affirm.

¶3                                                BACKGROUND

¶4                                        Motion to Suppress Identification

¶5           Defendant was charged with attempted murder and aggravated battery for the shooting of

     Felix Rosado. Felix’s brother, Elberto Rosado,1 identified defendant as the shooter in a photo

     array, and both Felix and Elberto identified defendant in a physical lineup.

¶6           Prior to trial, defendant filed a motion to suppress Felix and Elberto’s identifications,

     arguing that the identification procedures were “unnecessarily suggestive.” At a hearing on the

     motion, the court viewed a copy of the photo array and photos of the physical lineup. 2 Defense

     counsel argued that the photo array was unduly suggestive because Elberto described the shooter

     as having a horn tattoo above his eye and defendant was the “only one with tattoos of horns on

     his face” and “[t]he other gentlemen *** while they do have tattoos on their face they are not of

     the nature described by the witness ***.” Additionally, one filler had much longer hair than

     defendant. In the physical lineup, defendant was the “only person *** that has a similar tattoo”

     and there was another gentleman with “long hair that seem[ed] to be bunched up,” which did not

     match the description of the offender.

¶7           The trial court denied defendant’s motion to suppress, finding that neither the photo array

     nor the physical lineup were “overly suggestive.” Specifically, the court found that it is “really,

     really tough to pick up any tattoos on his face” in the photo array and “[s]everal of the other

     people have much more distinctive tattoos than he has.” And except for one individual with long


             1
                 We will refer to Felix and Elberto Rosado by their first names.
             2
                 The photos were displayed on a video screen so the trial court could view “larger versions” of
     them.
                                                          -2-
       No. 1-20-0018


       hair, “[t]he other four individuals *** in the photo array are a fair representative.” For the

       physical lineup, the court noted that the “ability to observe the tattoos on the Defendant’s face

       are extremely difficult in both blowups *** and the actual physical documents ***. All four

       individuals are seated so the height is not a problem. The hair on the three *** other people

       besides the Defendant is fairly representative of the issue.”

¶8                                                 Bench Trial

¶9              On July 6, 2012, Felix drove from his home in Detroit, Michigan to Chicago for a family

       reunion. Around 11:30 p.m. or 12:00 a.m., he went to a bar with his brothers Elberto and Alfredo

       Rosado and his brother-in-law, Jose. Felix had “one shot and probably two beers,” but was not

       impaired. About 45 minutes to an hour later, two young men ran into the bar and said “some

       Maniac Latin Disciples were chasing them outside with guns.” Felix, a former member of the

       Spanish Cobras, was “not into that kind of stuff” anymore and told Elberto that he wanted to

       leave.

¶ 10            Outside, Felix saw the defendant “standing there” with a gun from about 10 to 15 feet

       away. Defendant approached Felix and Elberto, stopping “about a foot right in front of [them].”

       Felix “kept his eyes on him,” observing defendant’s size, weight, and face.

¶ 11            Elberto asked defendant who he was, and defendant said he was a “Maniac.” Defendant

       asked Felix “what about you? What do you be about?” Felix raised his hands and responded,

       “I’m from Detroit, Michigan. I don’t know s***.” Defendant pointed his gun at Felix and said,

       “there’s Cobras in Detroit.” Felix was “looking at his face” and thought defendant was going to

       kill him, so he rushed him and tried to grab the gun.

¶ 12            As Felix fought with defendant over the gun, defendant shot him in the shoulder. Felix

       grabbed defendant “with all of [his] might and threw him to the side and *** started running ***


                                                       -3-
       No. 1-20-0018


       toward [his] vehicle.” He heard gunshots from behind him, felt his pants “jump,” and realized he

       had been shot again in the back. Alfredo drove him to a nearby hospital, but he was transferred to

       a “trauma hospital” for treatment due to the severity of his injuries. The doctors were unable to

       remove the bullet lodged in his back, where he “feel[s] it every day.”

¶ 13          Elberto testified that when he and Felix left the bar, a “younger guy” known to him as

       “Booty” greeted them. Defendant showed up a few seconds later, “walk[ing] right in front of

       [his] face” asking Elberto and Booty if they were Cobras. From “less than a foot” away, he saw

       that defendant had a gun in his hand, pointed at the ground. It was “pretty light” outside of the

       bar and Elberto had an unobstructed view of defendant.

¶ 14          When defendant turned toward Felix, Elberto noticed a horn tattoo above his eyebrow

       and a tattoo on his neck. Elberto did not know defendant prior to the shooting. He acknowledged

       he was a “retired” member of the Spanish Cobras and that Booty told him that someone named

       “Mikey” shot Felix. At the hospital, Elberto told the police that the shooter was Hispanic, about

       his height, and had a tattoo on his neck and a horn tattoo above his eye.

¶ 15          Defendant’s sister, Yesenia Teliz, testified that she was with defendant, her mother, her

       children, and a couple of friends at a backyard barbecue when gunshots rang out around 1:00 or

       2:00 a.m. on July 7, 2012. Defendant grabbed the kids and they stayed inside for the rest of the

       night. Defendant was not with her “every single minute” in the backyard.

¶ 16          Prior to identifying defendant in a photo array on August 5, 2012, Elberto signed an

       advisory form indicating that he understood the suspect may or may not be in the lineup, that he

       was not required to make an identification, and that he did not assume the person administering

       the lineup knew which person was the suspect. On September 13, 2012, Felix and Elberto met

       with Chicago police officers to view a physical lineup. Both men signed advisory forms identical


                                                       -4-
       No. 1-20-0018


       to the form Elberto had previously signed. As soon as Felix saw the lineup, “[he] knew it was

       him” and instantly identified defendant as the shooter. Regarding his level of certainty, Felix

       stated, “I can’t forget his face,” “that’s him *** no doubt.” Elberto also identified defendant as

       “the one that had the gun. He’s the one that shot [Felix].”

¶ 17           Defendant was found guilty of attempted first degree murder and aggravated battery with

       a firearm and sentenced to 38 years’ imprisonment. His conviction was affirmed on direct

       appeal. People v. Dominguez, 2019 IL App (1st) 153214-U, ¶ 2.

¶ 18           On August 7, 2019, defendant filed a pro se petition for postconviction relief, alleging

       ineffective assistance of appellate counsel. 3 Defendant claims that appellate counsel “confirmed

       *** that the trial court did in fact err[] in denying petitioner’s pretrial motion to suppress, and

       assured [him] that this would definitely be one of the issues presented in [his] appellate brief.”

¶ 19           The circuit court summarily dismissed the petition, finding that the “there is not an

       arguably reasonable probability that [defendant’s] appeal would have been successful” had

       appellate counsel raised this issue. Specifically, the “motion to suppress the identifications relied

       solely on one distinct feature—his horn tattoo near his eye,” which the trial court found to be

       “hardly noticeable” in the photo array and the lineup. Further, the record did not show that the

       other participants, save one with a different hairstyle in each procedure, were not substantially

       similar in appearance. The court also concluded that Felix and Elberto’s identifications were

       based on their independent recollections because they had “ample opportunity to observe the

       shooter who spoke to them in close proximity before the incident turned violent.”




               3
                  The denial of the motion to suppress was raised in defendant’s motion for new trial, and denied
       by the trial court.
                                                          -5-
       No. 1-20-0018


¶ 20                                               ANALYSIS

¶ 21          The Post-conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.) (West 2018) allows

       criminal defendants to challenge their convictions based on constitutional violations. People v.

       Domagala, 2013 IL 113688, ¶ 32. A petition is summarily dismissed at the first stage of

       postconviction proceedings if it is “frivolous or is patently without merit” (725 ILCS 5/122-

       2.1(a)(2) (West 2018)), meaning it “has no arguable basis either in law or in fact.” People v.

       Hodges, 234 Ill. 2d 1, 11 (2009). A pro se petitioner need only set out a “gist” of a constitutional

       violation by “alleg[ing] enough facts to make out a claim that is arguably constitutional for

       purposes of invoking the act.” Id. at 9. We review the first stage dismissal of a postconviction

       petition de novo. People v. Allen, 2015 IL 113135, ¶ 19.

¶ 22          The “same standard” set out in Strickland v. Washington, 466 U.S. 668 (1984), applies to

       claims of ineffective assistance of appellate counsel. People v. Childress, 191 Ill. 2d 168, 175

       (2000). Defendant must show that appellate counsel’s performance was objectively unreasonable

       and that “but for appellate counsel’s errors, the appeal would have been successful.” People v.

       Golden, 229 Ill. 2d 277, 283 (2008). Because defendant’s petition was dismissed at the first

       stage, he must show that “it is arguable that counsel’s performance fell below an objective

       standard of reasonableness” and “it is arguable that [he] was prejudiced.” (Emphasis omitted.)

       People v. Tate, 2012 IL 112214, ¶ 19; see also People v. Shief, 2016 IL App (1st) 141022, ¶ 56

       (applying this standard to ineffective assistance of appellate counsel claim).

¶ 23          Appellate counsel is not required to raise every conceivable issue on appeal, and it is not

       incompetence if counsel fails to raise an issue which, in his or her judgment, is without merit,

       “unless counsel’s appraisal of the merits is patently wrong.” People v. Scott, 2011 IL App (1st)

       100122, ¶ 28. Since “a defendant does not suffer prejudice from appellate counsel’s failure to


                                                       -6-
       No. 1-20-0018


       raise a nonmeritorious claim on appeal” (id.), the prejudice inquiry requires the reviewing court

       to examine the merits of the underlying issue. People v. Simms, 192 Ill. 2d 348, 362 (2000).

¶ 24          When challenging the admissibility of an identification, the defendant bears the burden of

       showing that it was “so unnecessarily suggestive and conducive to irreparable misidentification”

       as to deny him due process of law. People v. Jones, 2017 IL App (1st) 143766, ¶ 28. If

       defendant makes such a showing, the State must demonstrate that “under the totality of the

       circumstances, the identification *** is nonetheless reliable.” People v. Moore, 266 Ill. App. 3d

       791, 797 (1994). The State does this through “clear and convincing evidence that the witness is

       identifying the defendant based on his or her independent recollection of the incident.” People v.

       Brooks, 187 Ill. 2d 91, 126 (1999).

¶ 25          Defendant argues that the photo array was unduly suggestive because “only [defendant]

       ha[s] a horn tattoo over his eye,” the fillers’ facial tattoos are “unmissable,” two fillers have

       “noticeably slighter builds,” and two have “noticeably different hairstyles.”

¶ 26          It is well established that participants in a lineup or photo array are not required to be

       identical or near identical. People v. Faber, 2012 IL App (1st) 093273, ¶ 57. As the trial court

       noted, it is very difficult to see any tattoo on defendant’s face in the photo array. The fillers are

       all Hispanic males with skin tones, builds (except for one with a slightly smaller build), and

       facial hair similar to that of the defendant. While one filler has much longer hair than the others,

       “ ‘[i]t is a truism that individual facial features and hair styles and lengths differ, and this makes

       precise correspondence of all subjects in a photo array a practical impossibility.’ ” People v.

       Joiner, 2018 IL App (1st) 150343, ¶ 41 (quoting People v. Harrell, 104 Ill. App. 3d 138, 145

       (1982)); see also People v. Torres, 2021 IL App (1st) 182125-U (while two fillers had long

       ponytails, “since the other three lineup participants were viable choices for identification, the


                                                        -7-
       No. 1-20-0018


       lineup was not unduly suggestive as to violate defendant’s due process rights”). Moreover, these

       differences generally go to the weight of the evidence and not necessarily its admissibility.

       People v. Ayoubi, 2020 IL App (1st) 180518, ¶ 29.

¶ 27          Defendant also argues that the lineup was unduly suggestive because defendant “was the

       only participant with any sort of marking over his eye,” none of the other participants had facial

       tattoos, and three out of the five were “much smaller” than defendant. However, the photographs

       of the physical lineup support the trial court’s finding that defendant’s facial tattoos are

       “extremely difficult” to see in the enlarged photos. All of the lineup participants are Hispanic

       males with similar builds and skin tones. But for one (notably not the defendant), they each had

       short hair. Since there is no evidence that the photo array or the physical lineup were unduly

       suggestive, defendant was not prejudiced by counsel’s failure to raise this issue on appeal.

       Compare People v. Gabriel, 398 Ill. App. 3d 332, 349 (2010) (lineup not suggestive where

       defendant was the only one wearing a white t-shirt, but the four other men were of the same

       approximate age and skin tone and shared “many similar features”) with People v. Clifton, 2019

       IL App (1st) 151967, ¶ 62 (finding lineup unduly suggestive where defendant was the only

       participant “with three particular articles of clothing, a unique hairstyle, and facial feature

       matching the description of the offender”).

¶ 28          Relying on People v. Gonzalez, 2018 IL App (1st) 152242, defendant further asserts that

       Felix was told prior to viewing the lineup that a suspect was in custody and defendant “was the

       only individual in both the photo array and the lineup.” In Gonzalez, we found that the

       identification procedures “may have undermined the reliability of the identification by the

       victim” where both eyewitnesses testified that “the police told them (1) that the police found the

       shooter and (2) his photo was in the photo array.” (Emphasis added) Id. ¶¶ 95, 97. This error by


                                                        -8-
       No. 1-20-0018


       the police was “compounded” where the defendant was “the only person to appear in both the

       photo array and the subsequent lineup.” Id. ¶ 96.

¶ 29          In contrast, although Felix was told that the police had a suspect in custody, he and

       Elberto both signed lineup advisory forms indicating that they were aware that the suspect may

       or may not be in the lineup and Felix did not view the photo array. “Lineups are not rendered

       inadequate *** merely because the defendant is the only individual in the lineup who was also in

       the photographs. [Citation.] Some element of suggestiveness *** must be shown.” People v.

       Johnson, 149 Ill. 2d 118, 148 (1992); see also People v. Ortiz, 2017 IL App (1st) 142559, ¶¶ 25-

       26 (identification not unduly suggestive even where witness “signed a lineup advisory form that

       informed him the police did have a suspect in custody but the suspect may or may not be in the

       lineup [the witness] was about to view”).

¶ 30          Finally, even if appellate counsel had challenged the trial court’s denial of defendant’s

       motion to suppress the pre-trial identifications, the record contains sufficient evidence that Felix

       and Elberto identified defendant at trial based on their own independent recollections, which

       overcomes any showing of suggestiveness. See People v. Enis, 163 Ill. 2d 367, 398-99 (finding

       “sufficient circumstances to conclude that the identification testimony provided by [the

       witnesses] was independently reliable” even where the trial court found the identification

       procedures “improper and suggestive”). Therefore, it is not reasonably arguable that defendant’s

       appeal would have been successful if the denial of his motion to suppress had been raised.

¶ 31          In determining whether an identification has an independent basis, we consider:

                       “(1) the opportunity of the witness to view the assailant at the time of the crime;

              (2) the witness’ degree of attention; (3) the accuracy of the witness’ prior description of

              the offender; (4) the level of certainty demonstrated by the witness at the suggestive


                                                       -9-
       No. 1-20-0018


              confrontation; and (5) the length of time between the offense and the suggestive

              confrontation.” Brooks, 187 Ill. 2d at 129; see also Neil v. Biggers, 409 U.S. 188, 199-

              200 (1972) (known as the “Biggers factors”).

       We also consider whether the witness “was acquainted with the suspect” before the crime and

       “whether there was any pressure on the witness to make a certain identification.” Brooks, 187 Ill.

       2d. at 130.

¶ 32          In this case, both men had an unobstructed view of the shooter from only a foot or two

       away on a well-lit street and were able to carefully observe the shooter during the encounter (i.e.,

       Felix “kept [his] eyes on [defendant]” after initially seeing him with the gun and Elberto was

       close enough to observe defendant’s unique facial characteristics). In addition, Elberto gave the

       police a detailed description of the offender shortly after the shooting that was consistent with

       defendant’s appearance (i.e., that he was a Hispanic male with a horn tattoo above his eye and a

       tattoo on his neck).

¶ 33          Felix testified that “as soon as” he saw defendant in the lineup, he had “[n]o doubt” that

       defendant was the shooter. Elberto similarly testified that defendant “was right in [his] face ***

       He’s the one that had the gun. He’s the one that shot [Felix].” While defendant argues that there

       is “little correlation between a witness’s self-report of certainty and identification accuracy,” this

       “does not necessarily mean that a witness’s confidence should play no role in our analysis.”

       (Emphasis in original.) People v. Simmons, 2016 IL App (1st) 131300, ¶ 96. Where, as here, the

       witnesses were certain in their identifications and no expert testimony or other evidence suggests

       that certainty should be disregarded, this factor weighs in favor of reliability. Id.

¶ 34          As to the time that elapsed between the crime and the identifications, “reviewing courts

       have found identifications reliable where nearly three months or more elapsed between the crime


                                                       - 10 -
       No. 1-20-0018


       and the witness’s identification.” People v. Green, 2017 IL App (1st) 152513, ¶ 113; see also

       People v. Corral, 2019 IL App (1st) 171501, ¶ 81 (photo array identification 48 days after the

       offense and lineup identification 14 days thereafter weighed in favor of the State); People v.

       Malone, 2012 IL App (1st) 110517, ¶ 36 (identification made one year and four months after the

       crime was reliable). Elberto and Felix’s identifications in this case fall well within these

       parameters. Since there is no evidence that Felix and Elberto were pressured to identify the

       defendant, the only factor weighing in favor of suppression is the fact that Felix and Elberto did

       not know defendant prior to the shooting.

¶ 35          Under the totality of these circumstances, the victims had an independent basis for

       identifying the defendant and defendant was not prejudiced by counsel’s failure to raise the

       denial of his motion to suppress on direct appeal. See, e.g., Joiner, 2018 IL App (1st) 150343, ¶

       54 (where “the victims had an independent basis for making their identifications, defendant was

       not prejudiced by trial counsel’s failure to move to suppress the photo array identification”).

¶ 36                                             CONCLUSION

¶ 37          For the foregoing reasons, we affirm the circuit court’s summary dismissal of defendant’s

       postconviction petition.

¶ 38          Affirmed.




                                                       - 11 -